Exhibit 10.1

 

THE

AMICUS THERAPEUTICS, INC.
AMENDED AND RESTATED
RESTRICTED STOCK UNIT DEFERRAL PLAN

 

--------------------------------------------------------------------------------


 

AMICUS THERAPEUTICS, INC. AMENDED AND RESTATED
RESTRICTED STOCK UNIT

DEFERRAL PLAN

 

Section 1.                                           Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein and in the Adoption Agreement, to provide a means by which Eligible
Individuals (as defined below) of the Employer may elect to defer Restricted
Stock Units granted by the Employer pursuant to this Plan and the Adoption
Agreement. The Plan is intended to comply with the provisions of Section 409A of
the Internal Revenue Code (the “Code”). Pursuant to the terms of the Plan,
Eligible Individuals of the Employer may elect to defer the receipt of
Restricted Stock Units as granted pursuant to the terms of the Equity Plan.  The
deferral provisions of the Plan relating to the deferral of Restricted Stock
Units are unfunded and maintained primarily for the purpose of providing a
select group of management or highly compensated employees or directors the
opportunity to defer the receipt of compensation otherwise payable to such
Eligible Individual in accordance with the terms of the Plan. Notwithstanding
any other provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

 

Section 2.                                           Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

 

2.1          “Active Participant” means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the

 

--------------------------------------------------------------------------------


 

Participant has incurred a Separation of Service, or (ii) at the end of the Plan
Year that the Committee determines the Participant no longer meets the
eligibility requirements of the Plan.

 

2.2          “Adoption Agreement” means the written agreement pursuant to which
the Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

 

2.3          “Beneficiary” means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 of the Plan.

 

2.4          “Board” means the Board of Directors of the Company, if the Company
is a corporation. If the Company is not a corporation, “Board” shall mean the
Company.

 

2.5          “Change in Control” means “Change of Control” as such term is
defined in the Equity Plan, provided that no such event would be a Change in
Control hereunder, unless such event would also be an event described in
Section 409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and
the regulations thereunder.

 

2.6          “Committee” means the persons or entity designated in the Adoption
Agreement to administer the Plan.  If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.

 

2.7          “Company” means the company designated in the Adoption Agreement as
such.

 

2.8          “Common Stock” means common stock, par value $0.01 per share, of
the Company.

 

2

--------------------------------------------------------------------------------


 

2.9          “Crediting Date” means the date of crediting of each Restricted
Stock Unit to the Restricted Stock Unit Account of a Participant based on the
Elections of such Participant.

 

2.10        “Disabled” means Disabled within the meaning of Section 409A of the
Code and the regulations thereunder.  Generally, this means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.

 

2.11        “Distribution Date” means the date elected by the Participant to
receive a distribution for each deferred Restricted Stock Unit as allowed by the
Employer in the Adoption Agreement.  The elected Distribution Date shall be no
earlier than the Vesting Date and no later than the number of years allowed by
the Employer in the Adoption Agreement additionally, the Distribution Date may
be any Qualifying Distribution Event.

 

2.12        “Director” means a member of the Board who is not an employee of the
Company.

 

2.13        “Effective Date” shall be the date designated in the Adoption
Agreement.

 

2.14        “Election” means, as applicable, an Initial Election or a Subsequent
Election.

 

3

--------------------------------------------------------------------------------


 

2.15        “Eligible Individual” means each Director and Employee of the
Company.

 

2.16        “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee.

 

2.17        “Employer” means the Company, as identified in the Adoption
Agreement, and any Participating Employer which adopts this Plan. An Employer
may be a corporation, a limited liability company, a partnership or sole
proprietorship.

 

2.18        “Equity Plan” means the Amended and Restated Amicus
Therapeutics, Inc. 2007 Equity Incentive Plan, as it may be amended or amended
and restated from time to time.

 

2.19        “Hardship” means an “unforeseeable emergency,” as defined in
Section 409A of the Code.  The Committee shall determine whether the
circumstances of the Participant constitute an unforeseeable emergency and thus
a Hardship within the meaning of this of this definition.  Following a uniform
procedure, the Committee’s determination shall consider any facts or conditions
deemed necessary or advisable by the Committee, and the Participant shall be
required to submit any evidence of the Participant’s circumstances that the
Committee requires.  The determination as to whether the Participant’s
circumstances are a case of Hardship shall be based on the facts of each case;
provided however, that all determinations as to Hardship shall be uniformly and
consistently made according to the provisions of this Section for all
Participants in similar circumstances.

 

4

--------------------------------------------------------------------------------


 

2.20        “Initial Election” means a written election on a form provided by
the Committee, pursuant to which a Participant:  (i) elects, within the time or
times specified in Section 4, to defer the Distribution Date of shares of Common
Stock issuable with respect to Restricted Stock Units and (ii) designates the
Distribution Date of such Shares.

 

2.21        “Participant” means with respect to any Plan Year an Eligible
Individual who has been designated by the Committee as a Participant and who has
entered the Plan or who has a Restricted Stock Unit Account under the Plan.

 

2.22        “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.

 

2.23        “Plan” means the Amended and Restated Amicus Therapeutics, Inc.
Restricted Stock Unit Deferral Plan, as herein set out and as set out in the
Adoption Agreement, or as duly amended.

 

2.24        “Plan-Approved Domestic Relations Order” shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:

 

2.24.1     Issued pursuant to a State’s domestic relations law;

 

2.24.2     Relates to the provision of child support, alimony payments or
marital property rights to a Spouse, former Spouse, child or other dependent of
the Participant;

 

2.24.3     Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

 

2.24.4     Requires payment to such person of their interest in the
Participant’s benefits at a specified date in a lump sum payment; and

 

2.24.5     Meets such other requirements established by the Committee.

 

5

--------------------------------------------------------------------------------


 

2.25        “Plan Year” means the twelve-month period ending on the last day of
the month designated in the Adoption Agreement; provided that the initial Plan
Year may have fewer than twelve months.

 

2.26        “Qualifying Distribution Event” means (i) a Participant’s Separation
from Service, (ii) the Vesting Date, or, if later, the Distribution Date, if
applicable, (iv) the date a Participant becomes Disabled or (v) the date of the
Participant’s death.

 

2.27        “Restricted Stock Unit Account” means the account maintained with
respect to each Participant under the Plan, containing the deferred Restricted
Stock Units. The Restricted Stock Unit Account shall be credited in accordance
with the rules in effect under Section 8.

 

2.28        “Restricted Stock Units” means rights granted pursuant to the Equity
Plan to receive shares of Common Stock at the close of a restriction period.

 

2.29        “Separation from Service” or “Separates from Service” means a
“separation from service” within the meaning of Section 409A of the Code.

 

2.30        “Service” means employment or engagement by the Employer as an
Employee or Director of the Company. For purposes of the Plan, the service
relationship is treated as continuing intact while the Eligible Individual is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Eligible
Individual’s right to reengagement of their prior employment or engagement is
provided either by statute or contract.

 

2.31        “Specified Employee” means an employee who meets the requirements
for key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the
Code (applied in accordance with the regulations thereunder and without regard
to Section 416(i)(5) of

 

6

--------------------------------------------------------------------------------


 

the Code) at any time during the twelve month period ending on December 31 of
each year (the “identification date”).  If the person is a key employee as of
any identification date, the person is treated as a Specified Employee for the
twelve-month period beginning on the first day of the fourth month following the
identification date.  Unless binding corporate action is taken to establish
different rules for determining Specified Employees for all plans of the Company
and its controlled group members that are subject to Section 409A of the Code,
the foregoing rules and the other default rules under the regulations of
Section 409A of the Code shall apply.

 

2.32        “Spouse” or ‘‘Surviving Spouse” means, except as otherwise provided
in the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

 

2.33        “Subsequent Election” means a written election on a form provided by
the Committee, filed with the Committee in accordance with Section 4, pursuant
to which a Participant:  (i) elects, within the time or times specified in
Section 4, to further defer the distribution date of shares of Common Stock
issuable with respect to Restricted Stock Units; and (ii) designates the
Distribution Date of such Shares.

 

2.34        “Vesting Date” means the date that the Restricted Stock Units would
have vested and been delivered absent any Election.

 

Section 3.              Participation:

 

The Committee in its discretion shall designate each Eligible Individual who is
eligible to participate in the Plan. A Participant whose Service with the
Employer ends and who later returns to Service will not be an Active Participant
under the Plan except upon satisfaction of such terms and conditions as the
Committee shall establish upon the Participant’s return to Service, whether or
not the Participant shall have a balance

 

7

--------------------------------------------------------------------------------


 

remaining in the Restricted Stock Unit Account under the Plan on the date of the
return to Service.

 

Section 4.              Restricted Stock Unit Elections:

 

4.1          Deferral Opportunity.  A Participant may elect to defer the receipt
of shares of Common Stock that would otherwise be issuable with respect to
unvested Restricted Stock Units, as provided by the Committee, consistent with
this Section 4.

 

4.2          Initial Election.  Each Participant shall have the right to defer
the receipt of some or all of the Shares issuable with respect to Restricted
Stock Units by filing an Initial Election to defer the receipt of such award on
a form provided by the Committee for this purpose.  A Participant’s Initial
Election must also include a proper Distribution Date on which the Restricted
Stock Units will be delivered.

 

4.2.1       Deadline for Initial Election.  Except as otherwise provided under
Section 4.2.2, no Initial Election to defer the receipt of shares of Common
Stock issuable with respect to Restricted Stock Units shall be effective unless
it is filed with the Committee on or before the 30th day following the date such
Restricted Stock Units are granted and 12 or more months in advance of the date
Vesting Date applicable to the Restricted Stock Units.  Any such election will
be irrevocable on the 30th day after grant of the award the Restricted Stock
Units.

 

4.2.2       Annual Elections.  Participants may make Elections with respect to
grants of Restricted Stock Units that may be made in the Plan Year following the
Plan Year in which the Restricted Stock Units are granted.  Such Election must
be made by December 31 of the Plan Year prior to the Plan Year in which the
Restricted Stock Units are to be granted and will be irrevocable on as of such
December 31st for the following Plan Year.  Such annual elections will only
apply to the next Plan Year and a new annual election, if so desired by the
Participant must be made for each subsequent year.

 

4.2.3       Effect of Failure of Vesting Date to Occur.  An Election shall be
null and void if the Restricted Stock Units with respect to which such Election
was made does not occur before the Vesting Date of such Restricted Stock Units
identified in such Election.

 

8

--------------------------------------------------------------------------------


 

4.3                               Restricted Stock Unit Account.  All Restricted
Stock Units once vested pursuant to the terms of the Restricted Stock Unit grant
made under the Equity Plan and deferred pursuant to a valid Election hereunder
shall be credited to the Restricted Stock Unit Account of the Participant as
provided in Section 8.

 

4.4                               Subsequent Election.  Each Participant who has
previously made an Initial Election, or who, pursuant to this Section 4.4 has
made a Subsequent Election in either case to defer the Distribution Date for
shares of Common Stock issuable with respect to Restricted Stock Units, may
elect to defer (or re-defer) the Distribution Date for a minimum of five years
from the previously-elected distribution date, by filing a Subsequent Election
with the Committee on or before the close of business at least one year before
the date on which the Distribution Date would otherwise occur (any such
Subsequent Election, in accordance with the rules under Section 409A of the Code
will not be effective until the one year anniversary of the date the Subsequent
Election is made.

 

Section 5.                                          Vesting:

 

A Participant shall become vested in amounts credited to his or her Restricted
Stock Unit Account in accordance with the vesting schedule and provisions
designated by the Employer in the Adoption Agreement.  Except as otherwise
provided in the Adoption Agreement, if a Participant’s Restricted Stock Unit
Account is not fully vested upon the Participant’s termination of Service, the
portion of the Restricted Stock Unit Account that is not fully vested shall
thereupon be forfeited.

 

9

--------------------------------------------------------------------------------


 

Section 6.                                          Qualifying Distribution
Events:

 

6.1                               Payment of the amounts in a vested Restricted
Stock Unit Account (and related earnings) shall be paid to the Participant (or
in the event of his death, to his Beneficiary) by the Employer, in accordance
with Section 7, on the first to occur of:  (i) a Participant’s Separation from
Service, (ii) the later of the Vesting Date or the Distribution Date, if
applicable, (iii) a Participant’s Disability, or (iv) a Participant’s death.

 

6.2                               Notwithstanding the terms of an Initial
Election or Subsequent Election, if,at the Participant’s request, the Committee
determines that the Participant has incurred a Hardship, the Committee may, in
its discretion, authorize the immediate distribution of all or any portion of
the Participant’s Account.

 

Section 7.                                          Distribution Rules:

 

7.1                               Payments.  All payments or distributions will
be made in the form of a lump sum of shares of Common Stock (provided however,
that the Committee, in its sole discretion, may make such distribution in cash
equal to the “Market Value” of such shares, as such term is defined in the
Equity Plan).  If shares of Common Stock are used to make a distribution, such
shares shall be distributed from the Equity Plan.

 

7.2                               Timing of Payments.  Payment shall be made as
soon as practicable after (but no later than 60 days after) the date of the
applicable Qualifying Distribution Event. A payment may be further delayed to
the extent permitted in accordance with regulations and guidance under
Section 409A of the Code. Notwithstanding the foregoing, no distribution upon a
Separation from Service shall be made earlier than six months after the date of
Separation from Service (or, if earlier, the date of death) with respect to a
Participant who as of the date of Separation from Service is a Specified
Employee of a corporation (or a member of such corporation’s controlled group)
the stock in which is

 

10

--------------------------------------------------------------------------------


 

traded on an established securities market or otherwise. Any payments to which
such Specified Employee would be entitled during the first six months following
the date of Separation from Service shall be accumulated and paid on the first
day of the seventh calendar month following the date of Separation from Service.

 

7.3                               Acceleration Prohibited. The acceleration of
the time or schedule of any payment due under the Plan is prohibited except as
expressly provided in regulations and administrative guidance promulgated under
Section 409A of the Code (such as accelerations for domestic relations orders
and employment taxes).

 

Section 8.                                       Accounts; Deemed Investment;
Adjustments to Account:

 

8.1                               Accounts. The Committee shall establish a book
reserve account, entitled the “Restricted Stock Unit Account,” on behalf of each
Participant. The amount credited to the Restricted Stock Unit Account as of a
Crediting Date shall be adjusted pursuant to the provisions of Section 8.3.

 

8.2                               Restricted Stock Unit Account. The Restricted
Stock Unit Account of a Participant shall be established for each Participant
who makes an Election.  Restricted Stock Units shall be credited to the
Restricted Stock Unit Account as of the date an Election becomes effective. 
Each Restricted Stock Unit will represent a hypothetical share of Common Stock
credited to the Restricted Stock Unit Account in lieu of delivery of the shares
of Common Stock to which the Election applies.

 

8.3                               Adjustments to Restricted Stock Unit Account.
With respect to each Participant who has a Restricted Stock Unit Account under
the Plan, the amount credited to such account shall be equal to one share of
Common Stock for each Restricted Stock Unit so deferred.  The Restricted Stock
Unit Account will be adjusted (i) as may be

 

11

--------------------------------------------------------------------------------


 

deemed necessary by the Committee in accordance with Section 8.1 of the Equity
Plan or (ii) for dividends declared on the shares of Common Stock underlying
each Restricted Stock Unit in the Restricted Stock Unit Account, such dividends
shall be deemed reinvested into additional Restricted Stock Units and would be
credited back into the Participant’s Restricted Stock Unit Account (any such
additional shares of Common Stock so credited to a Participant Restricted Stock
Unit Account due to dividends will be offset against the share reserve remaining
under the Equity Plan).  The amount of such deemed investment gain or loss shall
be determined by the Committee and such determination shall be final and
conclusive upon all concerned.

 

Section 9.                                          Administration by Committee:

 

9.1                               Membership of Committee. If the Committee
consists of individuals appointed by the Board, they will serve at the pleasure
of the Board. Any member of the Committee may resign, and his successor, if any,
shall be appointed by the Board.

 

9.2                               General Administration.  The Committee shall
be responsible for the operation and administration of the Plan and for carrying
out its provisions.  The Committee shall have the full authority and discretion
to make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan.  Any such action taken by the Committee shall be final and conclusive on
any party.  To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter.  The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports

 

12

--------------------------------------------------------------------------------


 

furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Employer with respect to the Plan.  The Committee
may, from time to time, employ agents and delegate to such agents, including
employees of the Employer, such administrative or other duties as it sees fit.

 

9.3                               Indemnification.  To the extent not covered by
insurance, the Employer shall indemnify the Committee, each employee, officer,
director, and agent of the Employer, and all persons formerly serving in such
capacities, against any and all liabilities or expenses, including all legal
fees relating thereto, arising in connection with the exercise of their duties
and responsibilities with respect to the Plan, provided however that the
Employer shall not indemnify any person for liabilities or expenses due to that
person’s own gross negligence or willful misconduct.

 

Section 10.                                   Contractual Liability:

 

Unless otherwise elected in the Adoption Agreement, the Company shall be
obligated to make all payments hereunder. This obligation shall constitute a
contractual liability of the Company to the Participants, and such payments
shall be made from the general funds of the Company.  The Company shall not be
required to establish or maintain any special or separate fund, or otherwise to
segregate assets to assure that such payments shall be made, and the
Participants shall not have any interest in any particular assets of the Company
by reason of its obligations hereunder. To the extent that any person acquires a
right to receive payment from the Company, such right shall be no greater than
the right of an unsecured creditor of the Company, and shall not have a secured
or preferred position with respect to such obligation.  Nothing contained in the

 

13

--------------------------------------------------------------------------------


 

Plan shall be deemed to create an escrow, trust, custodial account or fiduciary
relationship of any kind.

 

Section 11.                                   Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

11.1                        Board.

 

(i)                                     To amend the Plan;

 

(ii)                                  To appoint and remove members of the
Committee; and

 

(iii)                               To terminate the Plan as permitted in
Section 14.

 

11.2                        Committee.

 

(i)                                     To designate Participants;

 

(ii)                                  To interpret the provisions of the Plan
and to determine the rights of the Participants under the Plan;

 

(iii)                               To administer the Plan in accordance with
its terms, except to the extent powers to administer the Plan are specifically
delegated to another person or persons as provided in the Plan;

 

(iv)                              To account for the amount credited to the
Restricted Stock Unit Account of a Participant;

 

(v)                                 To direct the Employer in the payment of
benefits;

 

(vi)                              To file such reports as may be required with
the United States Department of Labor, the Internal Revenue Service and any
other government agency to which reports may be required to be submitted from
time to time; and

 

(vii)                           To administer dispute resolution to the extent
provided in Section 16.

 

Section 12.                                   Benefits Not Assignable; Facility
of Payments:

 

12.1                        Benefits Not Assignable. No portion of any benefit
credited or paid under the Plan with respect to any Participant shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so

 

14

--------------------------------------------------------------------------------


 

to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void, nor shall any portion of such benefit be in any manner
payable to any assignee, receiver or any one trustee, or be liable for his
debts, contracts, liabilities, engagements or torts.

 

12.2                        Plan-Approved Domestic Relations Orders. The
Committee shall establish procedures for determining whether an order directed
to the Plan is a Plan-Approved Domestic Relations Order.  If the Committee
determines that an order is a Plan-Approved Domestic Relations Order, the
Committee shall cause the payment of amounts pursuant to or segregate a separate
account as provided by (and to prevent any payment or act which might be
inconsistent with) the Plan-Approved Domestic Relations Order.

 

12.3                        Payments to Minors and Others. If any individual
entitled to receive a payment under the Plan shall be physically, mentally or
legally incapable of receiving or acknowledging receipt of such payment, the
Committee, upon the receipt of satisfactory evidence of his incapacity and
satisfactory evidence that another person or institution is maintaining him and
that no guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

 

Section 13.                                   Beneficiary:

 

The Participant’s beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the

 

15

--------------------------------------------------------------------------------


 

beneficiary shall be his Surviving Spouse. If the Participant does not designate
a beneficiary and has no Surviving Spouse, the beneficiary shall be the
Participant’s estate. The designation of a beneficiary may be changed or revoked
only by filing a new beneficiary designation form with the Committee or its
designee. If a beneficiary (the “primary beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
contingent beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no contingent beneficiary, the balance shall be
paid to the estate of the primary beneficiary. Any beneficiary may disclaim all
or any part of any

benefit to which such beneficiary shall be entitled hereunder by filing a
written disclaimer with the Committee before payment of such benefit is to be
made. Such a disclaimer shall be made in a form satisfactory to the Committee
and shall be irrevocable when filed. Any benefit disclaimed shall be payable
from the Plan in the same manner as if the beneficiary who filed the disclaimer
had predeceased the Participant.

 

Section 14.                                   Amendment and Termination of Plan:

 

14.1                        Amendment and Termination.                      The
Company may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Restricted Stock Unit Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Restricted Stock Unit Account.
Notwithstanding the foregoing, the following special provisions shall apply:

 

16

--------------------------------------------------------------------------------


 

Except as otherwise provided in Sections 14.2, the Company in its discretion may
terminate the Plan and distribute benefits to Participants subject to the
following requirements and any others specified under Section 409A of the Code:

 

14.1.1              All arrangements sponsored by the Employer that would be
aggregated with the Plan under Section 1.409A-l(c) of the Treasury Regulations
are terminated.

 

14.1.2              No payments other than payments that would be payable under
the terms of the Plan if the termination had not occurred are made within 12
months of the termination date.

 

14.1.3 All benefits under the Plan are paid within 24 months of the termination
date.

 

14.1.4 The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

 

14.1.5 The termination does not occur proximate to a downturn in the financial
health of the Employer.

 

14.2                        Termination Upon Change in Control Event. If the
Company terminates the Plan within thirty days preceding or twelve months
following a Change in Control, the vested portion of the Restricted Stock Unit
Account of each Participant shall be payable to the Participant in a lump sum
within twelve months following the date of termination, subject to the
requirements of Section 409A of the Code.

 

Section 15.                                   Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

17

--------------------------------------------------------------------------------


 

Section 16.                                   Dispute Resolution:

 

In the event that there is any dispute between the Employer and a Participant
regarding the Plan or any of its terms, the Employer and the Participant shall
try in good faith to first resolve all such disputes as set forth below.

 

Confidential Discussions.  The Employer and the Participant agree that all
discussions and communications during the dispute resolution process will be,
and will remain, confidential to the fullest extent allowed by applicable law. 
The Employer and the Participant agree to treat all such discussions and
communications as compromise and settlement negotiations for the purposes of any
rules of evidence.

 

Negotiation.  If the Employer and the Participant cannot resolve a dispute in
the ordinary course of business, the party claiming a grievance against the
other shall give the other notice of that grievance in writing, stating the
nature of the grievance and the relevant facts, including documentation, and
referring to this section.  The other party will then have 15 days to make a
complete, written response in a notice to the other.  The Committee and the
Participant will meet to discuss the dispute.  If practicable and mutually
desirable, they will meet in person.  If the dispute remains unresolved for any
reason after 60 calendar days following the mailing of the response, the
Employer and the Participant will then proceed to mediation.

 

Mediation.  The Employer and the Participant will, as soon as commercially
reasonable after the 60 day period referred to under negotiation, above,
initiate the mediation process and endeavor in good faith to settle their
dispute by mediation. Unless the Employer and the Participant agree to the
contrary, the mediation will conform to the then current Mediation Rules for
Commercial Financial Disputes of the American Arbitration Association or such
similar organization as they may agree.  If they cannot agree on a neutral
mediator, one will be appointed by the American Arbitration Association in
accordance with its mediation rules.  Mediation will occur within 60 days of the
initiation of the mediation process.  The Employer and the Participant will
share equally in the fees and expenses of the mediator and the cost of the
facilities used for the mediation, but will otherwise bear their respective
costs incurred in connection with the mediation.  The mediation shall be
non-binding.  If the dispute remains unresolved for any reason after the
completion of the mediation process, the dispute will then proceed to
arbitration.

 

Arbitration.  If a dispute is to be resolved by arbitration, the arbitration
proceeding will take place in Cranbury, NJ, unless the Employer and the
Participant agree to the contrary.  The arbitration will be governed by the
Federal Arbitration Act.

 

18

--------------------------------------------------------------------------------


 

Section 17.                                   Miscellaneous Provisions:

 

17.1                        Notices. Each Participant who is not in Service and
each Beneficiary shall be responsible for furnishing the Committee or its
designee with his current address for the mailing of notices and benefit
payments. Any notice required or permitted to be given to such Participant or
Beneficiary shall be deemed given if directed to such address and mailed by
regular United States mail, first class, postage prepaid.  This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

 

17.2                        Lost Distributees. A benefit shall be deemed
forfeited if the Committee is unable to locate the Participant or Beneficiary to
whom payment is due on or before the fifth anniversary of the date payment is to
be made or commence.

 

17.3                        Reliance on Data. The Employer and the Committee
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and the Employer and the
Committee shall have no obligation to inquire into the accuracy of any
representation made at any time by a Participant or Beneficiary.

 

17.4                        Headings. The headings and subheadings of the Plan
have been inserted for convenience of reference and are to be ignored in any
construction of the provisions hereof.

 

17.5                        Continuation of Service. The establishment of the
Plan shall not be construed as conferring any legal or other rights upon any
Eligible Individual or any persons for continuation of employment or engagement
with the Employer, nor shall it interfere with the right of the Employer to
discharge any Eligible Individual or to deal with such person without regard to
the effect thereof under the Plan.

 

19

--------------------------------------------------------------------------------


 

17.6                        Merger or Consolidation; Assumption of Plan. No
Employer shall consolidate or merge into or with another corporation or entity,
or transfer all or substantially all of its assets to another corporation,
partnership, trust or other entity (a “Successor Entity”) unless such Successor
Entity shall assume the rights, obligations and liabilities of the Employer
under the Plan and upon such assumption, the Successor Entity shall become
obligated to perform the terms and conditions of the Plan. Nothing herein shall
prohibit the assumption of the obligations and liabilities of the Employer under
the Plan by any Successor Entity.

 

17.7                        Construction. The Employer shall designate in the
Adoption Agreement the state according to whose laws the provisions of the Plan
shall be construed and enforced, except to the extent that such laws are
superseded by applicable requirements of the Code.

 

17.8                        Taxes. The Employer or other payor may withhold a
benefit payment under the Plan or a Participant’s wages, or the Employer may
reduce a Participant’s Restricted Stock Unit Account balance, in order to meet
any federal, state, or local or employment tax withholding obligations with
respect to Plan benefits, as permitted under Section 409A of the Code. 
Additionally, a Participant may elect in accordance with Section 9.7 of the
Equity Plan to have shares of Common Stock withheld to satisfy any tax
obligation.  The Employer or other payor shall report Plan payments and other
Plan-related information to the appropriate governmental agencies as required
under applicable laws.

 

20

--------------------------------------------------------------------------------